Citation Nr: 0620879	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for service 
connected residuals of anterior cruciate ligament 
reconstruction of the left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased initial rating for a service 
connected right knee sprain, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from April 1999 to July 2003.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in August 2003, 
which granted the claim for service connection, and assigned 
an initial disability rating of 10 percent for each knee, 
effective July 19, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran was verbally notified of the VCAA 
with respect to his claim for service connection in June 
2003.  However, once his claim was granted, the veteran was 
not thereafter provided notice regarding establishing an 
increased rating or effective date.  See Dingess, supra; see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006) 
(duty to notify cannot be satisfied by reference to various 
post-decisional communications, such as the notification of 
decision or the statement of the case).

Thus, remand is required for appropriate notice under 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, 
supra.  Such notice should also include an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date for the claims.

The Board also observes that the veteran's only VA 
examination report from October 2004 indicates the veteran's 
claims file was not reviewed prior to the issuance of the 
report, despite the fact that the claims file was forwarded 
for review.  See 38 C.F.R. § 4.1 (2005).  ("It is...essential 
both in the examination and in the evaluation of the 
disability, that each disability be viewed in relation to its 
history."); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) ("[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.").  Thus, remand for an additional examination which 
includes claims file review is warranted.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

The evidence of record shows the veteran has received 
continuing outpatient treatment at the VA Medical Center in 
Lebanon, Pennsylvania.  Ongoing medical records should also 
be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) with regard to his claim for 
increased ratings, to include an 
explanation as to the information or 
evidence needed to establish an increased 
rating and an effective date for the 
claims on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain VA treatment 
records from the VA Medical Center in 
Lebanon, Pennsylvania, dating since August 
2004.

3.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
current nature and severity of his right 
and left knee disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner, and the examiner 
should state the claims file was reviewed.  
As regards the requested examination, all 
pertinent symptomatology and finding 
should be reported in detail, and all 
appropriate studies should be performed.  

The examiner should conduct a thorough 
orthopedic examination of both knees and 
provide a diagnosis of any pathology 
found.  In examining the knees the 
examiner should document any limitation of 
motion, including any limitation of motion 
due to pain, expressed in terms of full 
extension being zero degrees.  The 
examiner should also describe any 
subluxation or instability.  
The examiner should also describe any 
functional loss pertaining to the knees, 
including the inability to perform normal 
working movements of the joints with normal 
excursion, strength, speed, coordination, 
and endurance.  

The examiner should also be asked to 
evaluate any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  In addition, the examiner 
should provide an opinion on the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations of 
symptoms.  

4.  The RO should then re-adjudicate the 
claims for increased rating for left and 
right knee conditions.  If the benefits 
sought on appeal remain denied, the 
veteran should be issued a Supplemental 
Statement of the Case, and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


